Citation Nr: 1633612	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  08-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic pain. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, including major depressive disorder, to include as secondary to chronic pain due to heart surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In April 2009, the Veteran presented testimony at a Travel Board hearing conducted at the Cheyenne RO before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The Board offered the Veteran an opportunity to have a hearing before another VLJ but the Veteran declined the offer for an additional hearing.  See Veteran's correspondence dated in April 2012.

As an initial matter, the Board notes that the Veteran formerly pursued a claim for service connection for coronary artery disease which was denied by the Board in April 2007.  He also had a hearing in connection with that claim in July 2005; however, the Board has reviewed the transcript from that hearing and finds that testimony was not taken regarding the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for chest pain. 

In July 2011, the Board obtained an independent medical expert (IME) opinion pursuant to 38 C.F.R. § 20.901(d).  Based on the Veteran's response to the IME, the Board subsequently remanded the claim in May 2012 for further development of records and obtained IME addendum opinions in November 2014, June 2015, and December 2015.  The Veteran and his representative submitted a response to the most recent IME in April 2016 and the case is now ready for further adjudication. 

In addition to the Veteran's paper claims file, there are paperless, electronic files associated with the claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the VBMS file reveals pertinent records, that are not found in the paper claims file.  Specifically, the VBMS file contains a February 2014 rating decision in which the AOJ granted service connection for PTSD, and a September 2014 rating decision that extended the disability rating to include depression.  See e.g. September 2014 rating decision assigning a 70 percent disability rating for PTSD with depression. 


FINDINGS OF FACT

1.  An additional disability of chronic pain did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.

2.  The AOJ's grant of entitlement to service connection for acquired psychiatric disorder including depression renders moot the claim for entitlement to VA compensation benefits for depression under the provisions of 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a chronic pain disorder are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

2.  The claim for entitlement to VA compensation benefits for an acquired psychiatric disorder, including major depressive disorder, to include as secondary to chronic pain due to heart surgery, under the provisions of 38 U.S.C.A. § 1151 is moot.  38 U.S.C.A. §§ 1110, 1131, 1151 (West 2014); 38 C.F.R. § 20.101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As an initial matter, the Board notes that the claim for entitlement to VA compensation benefits for an acquired psychiatric disorder, including depression, under the provisions of 38 U.S.C.A. § 1151 is moot and discussion of the duties to notify and assist is not required with respect to this issue.  See 38 C.F.R. § 3.159(d).

Regarding the claim for compensation under 38 U.S.C.A. § 1151 for a chronic pain disorder, VA's duty to notify was satisfied by letters dated in October 2007 and December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the record consists of the Veteran's service treatment records, VA outpatient treatment records, and the report of the December 2015 IME opinion.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

As indicated previously, in May 2012, the Board remanded the case for additional development, to include obtaining outstanding VA treatment records.  Such records were obtained.  Therefore, the Board finds that the AOJ has substantially complied with the May 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Although the July 2011, November 2014, and June 2015 IME opinions contained confusing language, the Board finds the December 2015 IME opinion to be adequate as the examiner reviewed the file and discussed the series of VA actions and inactions that the Veteran contends caused an additional chronic pain disability.  The Board acknowledges that the December 2015 IME opinion did not specifically address whether the Veteran incurred an additional right leg disability following the CABG; however, for the reasons below, the Board finds that such was not required.  For these reasons, the Board finds that the December 2015 IME opinion substantially complied with the Board's request and offers a sufficient opinion with rationale so as to allow the Board to adjudicate the instant matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The Veteran was also afforded the opportunity to testify before the Board in April 2009.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the former VLJ noted the issue currently on appeal.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the VLJ regarding the basis of the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151.  Moreover, the VLJ explained that the basis for the AOJ denial was that the Veteran's pain symptoms were foreseeable and that the Veteran was informed that such symptoms could be a consequence of the surgery.  The VLJ also asked the Veteran to express his contentions with respect to what VA should have done differently regarding the CABG surgery.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  Furthermore, there was no indication that any evidence may have been overlooked.  In fact, since the April 2009 hearing, the Board sought additional VA treatment records as well as IME opinions regarding the issue on appeal.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  To the extent that the Veteran disagrees with this finding, the Board emphasizes that the Veteran was offered the opportunity to appear before another judge but the Veteran declined the offer.  See April 2012 response from the Veteran.  Based on the foregoing, the Board may proceed to adjudicate the claim based on the current record.  

In summary, the duties imposed by the VCAA have been satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Entitlement to Compensation under 38 U.S.C.A. § 1151

Governing law and regulation provides that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2).

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2015).  VA considers each involved body part or system separately.  Id.

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own 
"willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); § 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.

However, section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury.  Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id., at 1378 (Fed. Cir. 2013).

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119 (1994).  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).  The additional disability must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Here, for the reasons discussed below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional chronic pain disability, as the evidence shows that the Veteran consented freely to the surgery in question and the evidence does not show that any VA omissions or commissions caused any additional disability.  See Viegas, 705 F.3d 1380; 38 C.F.R. § 3.361(c)(1); see also 38 U.S.C.A. § 1151(a).

In this case, the Veteran underwent a coronary artery bypass grafting procedure (CABG) on August 24, 2004.  He asserts that he incurred an additional disability of chronic pain due to improper care and treatment by VA associated with the CABG.  Alternatively, he asserts that he was not fully informed of the consequences of the CABG surgery when he agreed to the same. 

As an initial matter, the Board finds that the Veteran does not have an additional disability as a result of VA treatment.  As discussed above, when determining whether there is an additional disability, the Board looks to the condition immediately prior to treatment as compared with the condition following treatment.  

Here, VA treatment records dated in July 2003, prior to the surgery in question, noted the Veteran's reports of chest discomfort since the time he was about 18 years old.  Additionally, records dated in January 2004 detailed the Veteran's reports of experiencing depressive symptoms for two years.  A February 2004 VA treatment record diagnosed possible major depressive disorder and rule out PTSD. 

Records following surgery noted that the Veteran did not have any wound complaints and that the sternum and right lower extremity graft harvest incisions were without exudate or erythema and the edges were well opposed.  See VA treatment records dated in August 2004 and September 2004.  An August 2004 VA treatment record noted that there were no signs of infection at the sternal and lower extremity incisions.  Another August 2004 VA discharge note indicated that education had been provided to the Veteran and his family regarding the negative effects of inactivity and the importance of complying with the home exercise program for endurance training and strength/range of motion.  A February 2005 VA treatment record noted that the Veteran had a breakdown in his right leg where he had his veins stripped.  The VA physician noted that the Veteran probably had a suture that worked its way out but that it was healing.  The VA physician noted that the Veteran had significant edema in his leg and also experienced chest tightness and soreness, especially after taking a nap.  The VA physician attributed the chest tightness and soreness to the Veteran's sleep apnea.  The VA physician also noted an impression of stasis pneumonia in the right lower extremity.  In May 2005, the Veteran returned to VA for a follow-up and reported that he had no chest pain but had some swelling in his leg where his vein had been removed.  The VA physician also noted the Veteran's reports of mild instability when standing or walking but did not note any impression regarding the right lower extremity. 

A March 2006 VA compensation and pension examination report noted the Veteran's chest pain and attributed the same to lack of stretching, use, or exercise involving the chest wall and upper thoracic muscles.  A September 2007 VA treatment record noted the Veteran's reports that his right leg graft incision took an inordinate amount of time to heal as well as the Veteran's report that since the surgery, he had experienced chronic swelling and pain in the right leg.  The September 2007 VA physician noted that the Veteran's diabetes could have complicated the right leg healing but that such symptoms were not present prior to the surgery.  The VA physician, Dr. P., did not specify an underlying diagnosis attributable to the symptoms. 

In December 2009, a VA cardiologist noted an assessment of coronary artery disease, status post CABG with no clear anginal pain, recorded the Veteran's subjective complaints of pain, and noted pain syndrome complete with neuropathic pain related to incisional scar tissue.  

The July 2011 IME opinion indicated that the Veteran had additional chronic pain following the CABG and explained that approximately 75 percent of bypass patients incur anterior intercostal nerve damage and that a significant portion of those patients develop chronic pain.  The same IME reiterated the assessment of chronic pain in addendum opinions dated in November 2014 and June 2015.  However, the June 2015 IME opinion also contained confusing and contradictory language regarding the etiology of the chronic pain and the Board sought another IME, which was received in December 2015.

The December 2015 IME reviewed the VA treatment records and opined that it was not likely that the Veteran had an additional disability because the Veteran had chronic chest pain prior to the surgery that was not related to atherosclerotic coronary disease, and it would not be expected to resolve post-CABG.  The IME opinion also observed that the Veteran's noncompliance with exercise was expected to be a primary contributor to the chest pain post-thoracotomy and that the surgery itself was not expected to be the actual cause of the persistent, chronic chest pain.  

Applying the foregoing facts to the applicable law in this case, the Board finds that claim fails as the preponderance of the evidence weighs against a finding of an additional disability following the CABG surgery. 

In this regard, the Board places a high probative value on the December 2015 IME opinion which found that it was not likely that the Veteran had an additional disability, as the December 2015 IME considered the Veteran's entire history and addressed details in the VA treatment records, indicating a full understanding of the facts of the case and explained the basis for the opinion.  See Nieves- Rodriguez, supra.  

The Board acknowledges the September 2007 VA physician's notation that the Veteran had chest and right lower extremity pain associated with the CABG surgery, but finds the statement to be of limited probative value as an additional underlying disability was not assessed.

Further, the Board acknowledges the VA treatment record dated in December 2009 which assessed neuropathic pain related to scar tissue but assigns the assessment limited probative value as the assessment appears to be based upon the Veteran's statements, which are contradicted by other VA treatment records.  In this regard, in July 2008, the Veteran reported neurological symptoms in both lower extremities to his primary care physician.  The primary care physician attributed the symptoms to increased peripheral neuropathy associated with the Veteran's diabetes.

Additionally, the Board affords the July 2011 IME and accompanying addendum opinions limited probative value as the July 2011 IME's finding of an additional chronic pain disability appears to have been based on the statistic regarding anterior intercostal nerve damage; such nerve damage has not been established in the present case, and the IME did not identify any other underlying disability manifested by chronic pain.  Moreover, the July 2011 IME incorrectly noted that the Veteran developed depression after the operative procedure but the VA treatment records reflect that the Veteran was diagnosed with possible major depressive disorder in February 2004, months prior to the CABG surgery.  The Board assigns a limited probative value to the July 2011 IME and addendum opinions dated in November 2014 and June 2015 as it is not clear that the IME was fully aware of the facts of the case.    

The Board finds that the December 2015 IME opinion outweighs the opinions rendered by the first IME as well as the aforementioned VA outpatient treatment notations regarding pain.  

The Board acknowledges that the December 2015 IME opinion did not specifically address whether the Veteran incurred an additional right leg disability following the CABG; however, the Board finds that such was not required as there is no diagnosis of a chronic right leg disability at any time since the Veteran filed his claim for compensation in August 2007.  The diagnosis of stasis pneumonia in the right lower extremity was only rendered one time, by Dr. P. in March 2005, and appears to be self-limiting as it was not noted subsequently, even by the same VA physician, despite the Veteran's complaints of swelling and pain in the right lower extremity.  Further, as discussed above, the assessment of pain syndrome in December 2009 is undermined by the Veteran's complaints of bilateral neurological complaints associated with his diabetes.  Moreover, the Board emphasizes that pain, in and of itself, is not a disability.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

In reaching the conclusion that the Veteran has not sustained an additional disability since CABG surgery, the Board acknowledges the Veteran's sworn testimony that he experiences loss of feeling such that he cannot feel the ground when he steps, and that he attributes the same to the graft site of the right lower extremity.  The Board also acknowledges the Veteran's statements regarding his pain in his chest as well as swelling and pain in the right leg since the CABG procedure.  See e.g. September 2007 VA treatment record and hearing transcript.  The Board finds that, while the Veteran is competent to report observations of chest and right leg symptoms that come to him through his senses, he is not competent to diagnose a chronic pain disability or determine its etiology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a disability manifested by chronic pain and whether it developed due to specific treatment or lack thereof, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no evidence of record which shows that the Veteran has the training and background to give such an opinion.  As such, the Board places no probative value on the Veteran's statements regarding the diagnosis of any chronic pain disorder or etiology of the same. 

Even if the Board accepts the Veteran's assertion that he has an additional chronic pain disability, there is no indication that such disability developed as a result of VA fault.  The Board reiterates that a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause of any additional disability; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1).  Here, the evidence does not demonstrate that there was any additional disability, much less an additional disability caused by VA treatment, or lack thereof.  As such, it is unnecessary to discuss the other requirements for compensation under § 1151, i.e., fault by VA or unforeseeable circumstance.  See 38 C.F.R. § 3.361.  The December 2015 IME opinion found that there was no negligence, or similar fault, on the part of VA.  

In this regard, the December 2015 IME opined that there was no carelessness, negligence, or lack of proper skill as the Veteran's post-operative recovery was not associated with any complications.  The IME referenced the surgery discharge noted dated in August 2004 which documented the sternum and right lower extremity graft incisions were without exudate or erythema and edges were well opposed, and the sternum was stable.  The IME determined that based on review of the medical records, the CABG procedure was indicated and with good judgment recommended by the cardiac catheterization committee.  The IME noted that the Veteran had not had any cardiac complications since the procedure in 2004.  Further, the IME found that if the Veteran had not undergone the CABG, given the facts of his case, the clinical course would have been detrimental to him.  Thus, the IME reasoned that the CABG was appropriately indicated.  As the IME has provided a basis for the opinion, the Board places a high probative value on the same.  See Nieves- Rodriguez, supra. 

Further, the December 2015 IME has opined that the Veteran did not follow the self-care instructions, including exercises that the Veteran was instructed to do following surgery.  The December 2015 IME opinion is supported by the VA treatment records which reflect that, upon hospital discharge following the CABG, the Veteran was instructed to do a home exercise program.  The Board acknowledges the Veteran's sworn testimony as well as written statements, that he was denied physical therapy at a VA medical center; however, the evidence indicates that he was instructed to do therapy at home, not through VA. There is no indication that VA failed to comply with the surgeon's instructions regarding therapy post-CABG.  Moreover, the treatment records close in time to the August 2004 surgery specifically note that the Veteran denied any wound complaints regarding the right leg graft site and that that the right lower extremity graft incision was without exudate or erythema and edges were well opposed.  See September 2004 VA treatment record.  

Although the Veteran reports that he was informed that he was denied physical therapy in March 2005, VA treatment records dated in March 2005, do not reflect any such denial of treatment at VA.  In fact, a record dated on March 1, 2005, by Dr. P., indicates that the Veteran's medications would be altered and that he would return in three months for a check-up.  There was no indication that the Veteran would be referred for physical therapy.  

Based on the foregoing, the Board finds that the evidence does not support a finding of inadequate care following the August 2004 surgery.  

Regarding informed consent, the Board acknowledges the Veteran's statements that he merely signed documents without being told all of the consequences of the CABG surgery.  However, the Board need not address the question of whether the Veteran gave informed consent as no additional disability has been shown.  

Nevertheless, the Board notes that a June 29, 2004 VA treatment record details a discussion between the Veteran, his wife, and family regarding the indication for CABG, surgical procedure, length of procedure, length of stay, and postop activity restrictions.  The Board acknowledges that it may be possible that the Veteran was not cognizant of all of the possible side effects and risks of the CABG surgery, including the risk of chronic pain, when he consented to the surgery.  He admitted he did not read the information he was given.    

In this case, the record clearly demonstrates that the CABG was the appropriate course as the December 2015 IME opined that had the Veteran chosen not to have the CABG, the clinical course would have been detrimental to him.  The VA treatment records dated prior to the CABG also indicate that the CABG was the recommended course given the facts at that time.  Thus, the Board finds that it is reasonable to conclude that someone faced with the same cardiac symptoms would have proceeded with the CABG because that treatment was expected to work better than any other.

The Board further finds that even if the Veteran was not given a written information sheet detailing all the risks of CABG surgery, such action does not automatically lead to the conclusion that that the Veteran underwent surgery without having been given adequate informed consent.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241  (2009) (finding that given that "the Secretary's regulations and handbook do not require a detailed recitation of all of the information conveyed in securing informed consent, it cannot be presumed that the appellant's complications were not discussed simply because they were not recorded.")  The law also provides that the  "failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment."  McNair v. Shinseki, 25 Vet. App. 98 (2011).  Based on the foregoing, the Board concludes that a finding of informed consent has not been defeated in this case.

The Board understands the ongoing frustration the Veteran feels and his steadfast belief that the CABG is responsible for the pain he currently experiences, and that, therefore, he is entitled to compensation.  However, the preponderance of the evidence is against a finding of an additional disability, and even if an additional disability was found, the preponderance of the evidence is against a finding of fault on the part of VA in performing the CABG surgery or post-CABG treatment.  In addition, the evidence does not support a finding that VA failed to obtain informed consent prior to the CABG or that pain was an event not reasonably foreseeable following the CABG surgery.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  As such, that doctrine is not applicable in the instant appeal, and his claim with respect to a chronic pain disorder, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

With respect to the claim for compensation for an acquired psychiatric disorder, including depression, under 38 U.S.C.A. § 1151, as an initial matter, no such additional disability has been shown.  See e.g. VA treatment records which diagnosed possible major depressive disorder and rule out PTSD, in February 2004, many months prior to the CABG surgery following the Veteran's report of experiencing depressive symptoms for two years.  However, the Board need not reach a decision on the merits of this matter in light of the grant of service connection of an acquired psychiatric disorder by the AOJ in February 2014 and extension of that grant to depression in September 2014.  As the AOJ has extended service connection to include depression, the Veteran's 38 U.S.C.A. § 1151 claim is rendered moot.  In this regard, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1151; nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).  VA is only required to consider an appellant's claim under the provisions of 38 U.S.C.A. § 1151 if the appellant's claim for service connection is denied under 38 U.S.C.A. § 1110.  See, e.g., Timberlake, 14 Vet. App. at 134-35; Moffitt v. Brown, 10 Vet. App. 214, 224 (1997); Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994).  In light of the AOJ's grant of service connection for an acquired psychiatric disorder including depression, the claim for entitlement to VA compensation under 38 U.S.C.A. § 1151 is moot, and the claim is dismissed.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a chronic pain disorder is denied.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, including major depressive disorder, to include as secondary to chronic pain due to heart surgery, is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


